Case 19-16697-mdc          Doc 29   Filed 03/04/21 Entered 03/04/21 08:52:30            Desc Main
                                    Document     Page 1 of 4



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In re:
                                                             Bankruptcy No. 19-16697-mdc
 Rhodie I. Bruce
                                                             Chapter 13
           Debtor
 Nationstar Mortgage LLC d/b/a Mr. Cooper                    Hearing Date: March 30, 2021
                                                             Hearing Time: 10:30am
          Movant                                             Location: Robert N.C. Nix Sr. Federal
                                                             Courthouse
 v.
                                                             900 Market Street, Suite 202
 Rhodie I. Bruce,                                            Philadelphia, PA 19107
           Debtor/Respondent
 WILLIAM C. MILLER, Esquire
          Trustee/Respondent




  MOTION OF NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER FOR RELIEF
   FROM THE AUTOMATIC STAY TO PERMIT NATIONSTAR MORTGAGE LLC
     D/B/A MR. COOPER TO FORECLOSE ON 810 W COBBS CREEK PKWY,
                 LANSDOWN, PENNSYLVANIA 19050-3605


          Secured Creditor, Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through the

undersigned counsel, hereby moves this Court, pursuant to 11 U.S.C. § 362(d) and 11 U.S.C. §

1301, for a modification of the automatic stay provisions for cause, and, in support thereof, states

the following:

      1. Debtor(s), Rhodie I. Bruce, filed a voluntary petition pursuant to Chapter 13 of the United

          States Bankruptcy Code on October 28, 2019.

      2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. §

          1334, 11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and


                                                                                          19-16697-mdc
                                                                                             21-017872
                                                                                                  MFR
Case 19-16697-mdc        Doc 29    Filed 03/04/21 Entered 03/04/21 08:52:30           Desc Main
                                   Document     Page 2 of 4



        statutes affecting the jurisdiction of the Bankruptcy Courts generally.

   3. On August 2, 2013, Rhodie I. Bruce and Lena B. Bruce executed and delivered a

        Promissory Note (“Note”) and Mortgage (“Mortgage”) securing payment of the Note in

        the amount of $126,717.00 to Citibank, N.A.. A true and correct copy of the Note is

        attached hereto as Exhibit “A.”

   4. The Mortgage was recorded on August 14, 2013 in Instrument Number 2013056430 of

        the Public Records of Delaware County, Pennsylvania. A true and correct copy of the

        Mortgage is attached hereto as Exhibit “B.”

   5. The Mortgage was secured as a lien against the Property located at 810 W Cobbs Creek

        Pkway, Lansdown, Pennsylvania 19050-3605 (“the Property”).

   6. Based upon the Debtor(s)’ Amended Chapter 13 Plan (Docket No. 21), the property is

        treated outside the Plan and Debtor is responsible for maintaining post-petition payments

        directly to Secured Creditor. A true and correct copy of the Amended Chapter 13 Plan is

        attached hereto as Exhibit “C.”

   7.    Co-Debtor(s), Rhodie I. Bruce and Lena B. Bruce are liable on and/or has secured the

        aforementioned debt with the Debtor(s).

   8. Debtor has failed to make the monthly payments of principal, interest, and escrow in the

        amount of $1,397.43 which came due on January 1, 2021 and February 1, 2021,

        respectively. There is currently a suspense balance of $14.14.

   9. Thus, Debtor(s)’ post-petition arrearage totaled the sum of $2,780.72 through February

        28, 2021.

   10. The current unpaid principal balance due under the loan documents is approximately



                                                                                       19-16697-mdc
                                                                                          21-017872
                                                                                               MFR
Case 19-16697-mdc       Doc 29   Filed 03/04/21 Entered 03/04/21 08:52:30             Desc Main
                                 Document     Page 3 of 4



      $91,914.10. Movant’s total claim amount, itemized below, is approximately $92,663.81.

       See Exhibit “D.”

               Unpaid Balance                                  $91,914.10
               Interest Amount                                  $763.85
                Total Suspense                                  ($14.14)
                     Total                                     $92,663.81


   11. According to the Debtor(s)’ schedules, the liquidation value of the property is

      $137,160.00. A true and accurate copy of the Debtor(s)’ Schedule A/B is attached hereto

      as Exhibit “E.”

   12. Under Section 362(d)(1) of the Code, the Court shall grant relief from the automatic stay

      and Co-Debtor stay for “cause” which includes a lack of adequate protection of an

      interest in property. Sufficient “cause” for relief from the stay under Section 362(d)(1)

      and Co-Debtor stay pursuant to 11 U.S.C. § 1301 is established where a debtor has failed

      to make installment payments or payments due under a court-approved plan, on a secured

      debt, or where the Debtor(s) have no assets or equity in the Mortgaged Property.

   13. As set forth herein, Debtor has defaulted on his secured obligation as he has failed to

      make his monthly post-petition installment payments.

   14. As a result, cause exists pursuant to 11 U.S.C. § 362(d) and 11 U.S.C. § 1301 of the Code

      for this Honorable Court to grant relief from the automatic stay to allow Secured Creditor,

      its successor and/or assignees to pursue its state court remedies, including the filing of a

      foreclosure action.

   15. Additionally, once the stay is terminated, the Debtor(s) will have minimal motivation to

      insure, preserve, or protect the collateral; therefore, Secured Creditor requests that the



                                                                                       19-16697-mdc
                                                                                          21-017872
                                                                                               MFR
Case 19-16697-mdc        Doc 29    Filed 03/04/21 Entered 03/04/21 08:52:30            Desc Main
                                   Document     Page 4 of 4



       Court waive the 14-day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).

       WHEREFORE, Secured Creditor, prays this Honorable Court enter an order modifying

the automatic stay under 11 U.S.C. § 362(d) and 11 U.S.C. § 1301 to permit Nationstar Mortgage

LLC d/b/a Mr. Cooper to take any and all steps necessary to exercise any and all rights it may

have in the collateral described herein, to gain possession of said collateral, to seek recovery of

its reasonable attorneys’ fees and costs incurred in this proceeding, to waive the 14-day stay

imposed by Fed.R.Bankr.P. 4001(a)(3), and for any such further relief as this Honorable Court

deems just and appropriate.

Date: March 4, 2021

                                                     Robertson, Anschutz, Schneid, Crane &
                                                     Partners, PLLC
                                                     Attorney for Secured Creditor
                                                     10700 Abbott’s Bridge Rd., Suite 170
                                                     Duluth, GA 30097
                                                     Telephone: (470) 321-7112
                                                     By: /s/ Charles G. Wohlrab
                                                     Charles G. Wohlrab, Esquire
                                                     PA Bar Number 314532
                                                     Email: cwohlrab@raslg.com




                                                                                        19-16697-mdc
                                                                                           21-017872
                                                                                                MFR
